                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

    HENRY LUWISCH,                                                  CIVIL ACTION
       Plaintiff

    VERSUS                                                          NO. 17-3241

    AMERICAN MARINE CORPORATION,                                    SECTION: “E” (5)
       Defendant



                                ORDER AND REASONS
         Before the court is a motion for new trial or for alteration or amendment of

judgment, filed by Defendant American Marine Corporation (“AMC”). 1 Plaintiff Henry

Luwisch opposes the motion.2 For the following reasons, the Court DENIES the motion.

                                     BACKGROUND

         Luwisch was employed by AMC on board the M/V American Challenger. 3 On

November 2, 2014, while turning to descend a ladder to a lower deck, he tripped over

some rope and fell nearly 10 feet to the lower deck.4 He brought suit against AMC, seeking

damages for negligence under the Jones Act and for unseaworthiness and maintenance

and cure under general maritime law. 5 The matter was tried before the Court, sitting

without a jury.6

         On March 31, 2019, the Court issued its Findings of Fact and Conclusions of Law.7

The Court found AMC was entitled to prevail on the McCorpen defense because Plaintiff




1 R. Doc. 96.
2 R. Doc. 97.
3 R. Doc. 91 at 5.
4 Id. at 6–7.
5 Id. at 1.
6 Id.
7 Id.


                                             1
intentionally misrepresented or concealed material medical facts or conditions in

connection with his application for employment.8 As a result, the Court found Luwisch

was not entitled to maintenance and cure.9 The Court found AMC was liable to Luwisch

for Jones Act negligence and unseaworthiness.10 The Court awarded Luwisch damages for

past medical expenses, past wage loss, loss of future earning capacity, loss of future fringe

benefits, loss of past and future retirement contributions, past pain and suffering, and

future pain and suffering.11 The Court found Luwisch’s damages totaled $1,084,186.00.12

The Court found Luwisch was contributorily negligent and reduced his award by 20%, for

a total of $867,348.80.13 At issue in this motion is the Court’s award of damages for past

medical expenses, which totaled $17,489.00 before the application of the 20%

reduction.14

         On April 26, 2019, AMC filed the instant motion.15 AMC argues that, because the

Court found AMC was entitled to prevail on the McCorpen defense, it cannot be

responsible for Luwisch’s past medical expenses.16 AMC also argues it cannot be liable for

past medical expenses because the medical costs were either “paid by [Luwisch’s] attorney

without the knowledge of [AMC] or remain outstanding,” and AMC cannot be liable for

“medical expenses gratuitously paid by others.”17 Plaintiff opposes.18




8 Id. at 20–22.
9 Id. at 22.
10 Id. at 22–26.
11 Id. at 27–28.
12 Id. at 28.
13 Id.
14 Id. at 27–28.
15 R. Doc. 96.
16 R. Doc. 96-1 at 1.
17 Id. at 1–2.
18 R. Doc. 97.


                                             2
                                    LAW AND ANALYSIS

          Pursuant to Rule 59(a) of the Federal Rules of Civil Procedure, the Court may order

a new nonjury trial “for any reason for which a rehearing has heretofore been granted in

a suit in equity in federal court.”19 Rule 59(a) provides that the Court may also, “on motion

for a new trial, open the judgment if one has been entered, take additional testimony,

amend findings of fact and conclusions of law or make new ones, and direct the entry of

a new judgment.”20 “A motion for a new trial in a nonjury case or a petition for rehearing

should be based upon manifest error of law or mistake of fact, and a judgment should not

be set aside except for substantial reasons.”21

     I.      The Court’s award of damages for past medical expenses was not an
             award for maintenance and cure.
          AMC argues that, because it prevailed on its McCorpen defense, it is not

responsible for paying “any of plaintiff’s medical costs.”22

          “[T]he McCorpen rule is not applicable to a Jones Act negligence claim.” 23 In

Jauch v. Nautical Servs., Inc., the Fifth Circuit held, “the district court’s denial of [the

plaintiff]’s claim for maintenance and cure had no legal effect on his entitlement to

recover Jones Act damages for his past medical expenses.”24

          In its Findings of Fact and Conclusions of Law, the Court found Luwisch is not

entitled to maintenance and cure, but is entitled to damages for Jones Act negligence and

unseaworthiness.25 The Court’s award of damages for past medical expenses was based

on Luwisch’s Jones Act negligence and unseaworthiness claims, not his claim for


19 FED. R. CIV. P. 59(a)(1)(B).
20 FED. R. CIV. P. 59(a)(2).
21 11 CHARLES ALAN WRIGHT, ET AL., FEDERAL PRACTICE AND PROCEDURE § 2804 (3d ed. 2013); accord Theriot

v. Parish of Jefferson, 966 F. Supp. 1435, 1452 (E.D. La. 1997).
22 R. Doc. 96-1 at 1.
23 Johnson v. Cenac Towing, Inc., 544 F.3d 296, 302 (5th Cir. 2008).
24 470 F.3d 207, 214 (5th Cir. 2006).
25 R. Doc. 91 at 22–26.


                                                  3
maintenance and cure.           26   The Court’s finding that Luwisch was not entitled to

maintenance and cure because of the McCorpen defense has no effect on the award of

past medical expenses. AMC has failed to show a manifest error of law or mistake of fact

in the Court’s determination that Luwisch is entitled to past medical expenses. 27

     II.      To the extent Luwisch’s medical costs are paid by his counsel, they
              are a collateral source that does not reduce the damages award.
           AMC argues that, because the medical costs were either paid by Luwisch’s

attorneys or remain outstanding, AMC cannot be liable for them. 28 Luwisch responds

that, under the collateral source rule, the damages award cannot be reduced because he

received compensation from independent sources.29

           “The collateral source rule is ‘plainly applicable in Jones Act negligence cases.’”30

The Fifth Circuit has explained the rule as follows:

                  The collateral source rule is a substantive rule of law that bars
                  a tortfeasor from reducing the quantum of damages owed to a
                  plaintiff by the amount of recovery the plaintiff receives from
                  other sources of compensation that are independent of (or
                  collateral to) the tortfeasor. . . . Sources of compensation that
                  have no connection to the tortfeasor are inevitably collateral.31


26 Id. at 26.
27 AMC complains that it paid $24,926.00 in maintenance and cure before the trial, but admits it cannot
recover that amount. R. Doc. 96-1 at 2. AMC is correct that it cannot recover previously paid maintenance
and cure. See Boudreaux v. Transocean Deepwater, Inc., 721 F.3d 723, 728 (5th Cir. 2013).
          If the previously paid maintenance and cure were for the same medical expenses for which damages
were awarded, the damages award would be reduced by the amount of maintenance and cure already paid.
See id. at 727 (“[A]n employer may offset any Jones Act damages recovered by the seaman to the extent
they duplicate maintenance and cure previously paid.”). This is not the case here. The $24,926.00 to which
AMC refers was for medical expenses different from the ones awarded after trial. See R. Doc. 96-2. The past
medical expenses the Court awarded were not previously paid by AMC.
28 R. Doc. 96-1 at 1–2.
29 R. Doc. 97 at 2–4.
30 Davis v. Odeco, Inc., 18 F.3d 1237, 1243 (5th Cir. 1994) (citing Phillips v. Western Co. of North

America, 953 F.2d 923, 930 (5th Cir. 1992)).
          The collateral source rule does not apply to maintenance and cure payments. See Johnson v. United
States, 333 U.S. 46, 50 (1948) (finding maintenance and cure not warranted because plaintiff “incurred no
expense or liability for his care and support at the home of his parents.”); Hall v. Noble Drilling (U.S.) Inc.,
242 F.3d 582, 588 (5th Cir. 2001); Marine Drilling, Inc. v. Landry, 302 F.2d 127, 128 (5th Cir. 1962) (“[O]ne
who has not paid his own expenses . . . cannot recover maintenance and cure from the ship owner.”). The
Court has explained that it did not award Luwisch maintenance and cure.
31 Davis, 18 F.3d at 1243–44 (citing Phillips, 953 F.2d at 929, 931).


                                                       4
“In its simplest form, the rule asks whether the tortfeasor contributed to, or was

otherwise responsible for, a particular income source. If not, the income is

considered independent of (or collateral to) the tortfeasor, and the tortfeasor may not

reduce its damages by that amount.” 32 The Fifth Circuit has explained that the rule

reflects a policy determination that “better a potential windfall for the injured plaintiff

than the liable tortfeasor.”33

       In this case, AMC does not allege it contributed to or was otherwise responsible for

any of the past medical payments for which the Court awarded damages. In fact, AMC

states the medical expenses were “paid by [Luwisch]’s attorney without the knowledge of”

AMC.34 Any payments made by Luwisch’s counsel or any other third party for Luwisch’s

medical payments are independent of, or collateral to AMC. Under the collateral source

rule, AMC is not entitled to a reduction in its damages. AMC has failed to show a manifest

error of law or mistake of fact in the Court’s determination of the quantum of damages

for Luwisch’s past medical expenses.

                                        CONCLUSION

       For the foregoing reasons, IT IS ORDERED that the motion for new trial or for

alteration or amendment of judgment, filed by Defendant American Marine Corporation,

be and hereby is DENIED.35

       New Orleans, Louisiana, this 16th day of May, 2019.

                                         ______________________ _________
                                                  SUSIE MORGAN
                                           UNITED STATES DISTRICT JUDGE



32 Deperrodil v. Bozovic Marine, Inc., 842 F.3d 352, 358–59 (5th Cir. 2016) (citations and internal
quotation marks omitted).
33 Id.
34 R. Doc. 96-1 at 1.
35 R. Doc. 96.


                                                5
